Acknowledgments
1. 	Applicant’s amendment, filed on 8/9/2021 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20210928, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claim(s) 1-20 are allowed.

Response to Applicant’s Comment/Remarks

5.	Applicant’s response, filed on 8/9/2021, has fully been considered and is persuasive.  Applicant contends that the amended claim(s) obviates the 35 USC 101 rejections set forth in the prior office action.  The Examiner finds Applicant’s arguments persuasive; therefore, the rejections are withdrawn.

Reasons for Allowance
7.	Claim(s) 1-20 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term 
  	The closest prior art of record (US Publication 2019/0280880 to Zhang) which discloses implementations of the specification include receiving transaction data associated with the transaction, the transaction data comprising: data representative of a plurality of assets, a first commitment hiding a first random number and a transaction amount of the transaction, a second commitment that hides a second random number and a change, the transaction amount and a third random number both encrypted by a public key of the second node, the change and a fourth random number both encrypted by a public key of the first node, and a zero-knowledge proof (ZKP); determining, based on the ZKP, whether the transaction is valid based on determining if the first random number is equal to the third random number, the second random number is equal to the fourth random number, and the transaction amount hidden in the first commitment is equal to the transaction amount encrypted by the public key of the second node.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8 and 15, specifically the combination of steps of: calculating, by a receiver device, a commitment of a receiver’s balance using a homomorphic encryption algorithm;recording, by the receiver device, the commitment of a receiver’s balance with a receiver’s blockchain account in a blockchain;calculating, by a remitter device, a commitment of a remitter’s balance using the homomorphic encryption algorithm;recording, by the remitter device, the commitment of the remitter’s balance with a remitter’s blockchain account in the blockchain; by the remitter device from a remitter user, a transaction amount to be remitted from the remitter’s blockchain account into the receiver’s blockchain  sending, by the remitter device to the receiver device, the transaction amount via an off- chain channel that is separate from the blockchain;verifying, by the receiver device, the transaction amount;generating, by the receiver device, a receiver signature in response to the transaction amount being verified;sending, by the receiver device to the remitter device via the off-chain channel, the receiver signature; as recited in claims 1, 8 and 15.  Moreover, the missing claimed elements from Zhang are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Zhang disclosures because it is not common to:
calculating, by a receiver device, a commitment of a receiver’s balance using a homomorphic encryption algorithm;recording, by the receiver device, the commitment of a receiver’s balance with a receiver’s blockchain account in a blockchain;calculating, by a remitter device, a commitment of a remitter’s balance using the homomorphic encryption algorithm;recording, by the remitter device, the commitment of the remitter’s balance with a remitter’s blockchain account in the blockchain; by the remitter device from a remitter user, a transaction amount to be remitted from the remitter’s blockchain account into the receiver’s blockchain  sending, by the remitter device to the receiver device, the transaction amount via an off- chain channel that is separate from the blockchain;verifying, by the receiver device, the transaction amount;generating, by the receiver device, a receiver signature in response to the transaction amount being verified;sending, by the receiver device to the remitter device via the off-chain channel, the receiver signature; therefore, the claims are allowable over the cited prior art.  Dependent claim(s) 2-7, 9-14 and 16-20
are also allowable for the same reason(s) described above.
9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        9/28/2021